Guerry, J.
The defendant was indicted and convicted of the offense of involuntary • manslaughter. He excepts to the overrul*377ing of Ms motion'for new trial, based solely on tbe usual general grounds. The indictment charged substantially that on a named date the defendant did "wantonly and with reckless disregard for human life, operate a certain motor-vehicle . . on the public road in said county leading from Douglasville to Villa Eica, near 'The Dip/ while under the influence of intoxicating liquors and drugs and at a rate of speed greater than forty miles per hour, and on the wrong side of said road, and in violation of the right of way of a certain Oakland pick-up truck then and there operated by W. A. Strickland; and accused as a result of said unlawful acts and said wanton and reckless operation of said vehicle did drive same into and on said Oakland pick-up truck then and there occupied by W. A. Strickland and Willis Wright, inflicting upon Willis Wright serious bodily wounds and mortal wounds from which mortal wounds the said Willis Wright died.” We can not see that it would serve any good purpose to set out the evidence adduced at the trial. Where, in an indictment for involuntary manslaughter, it is alleged that the billing was tbe result of several unlawful acts, if the evidence supports the allegations of the indictment as to the commission of any one of the unlawful acts, a verdict of guilty will be sustained. We have carefully read the evidence contained in the record, and find that it amply supports the verdict. Therefore the judge did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.